Citation Nr: 0637537	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  05-18 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for an above the knee 
amputation of the left leg.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision of the 
Providence, Rhode Island, regional office (RO) of the 
Department of Veterans Affairs (VA).  

The veteran requested a hearing before the Board in 
Washington, D.C.  The hearing was scheduled for November 
2005, but was cancelled by the veteran.  There is no 
indication that he requests the hearing to be rescheduled.  

A statement and additional evidence was received from the 
veteran in June 2006 subsequent to the most recent 
supplemental statement of the case issued in July 2005.  The 
veteran did not submit a waiver of RO review of this 
material.  However, the additional evidence consists entirely 
of photocopies of material that was previously considered by 
the RO.  The veteran's statement contains contentions that 
were also previously considered.  Therefore, it will not 
prejudice the veteran's claim for the Board to proceed with 
appellate review without initial RO consideration of this 
material.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

In August 2006, the Board granted a motion to advance this 
appeal on its docket.

Later in August 2006, the veteran's claims folder was 
forwarded to the Veterans Health Administration in order to 
obtain a medical opinion.  This opinion was obtained in 
September 2006, and a copy was forwarded to the veteran on 
September 25, 2006.  He was notified that he had 60 days to 
respond.  As this period has ended without a response from 
the veteran, the Board will proceed with consideration of the 
veteran's claim. 


FINDINGS OF FACT

The veteran's left above the knee amputation was not the 
proximate result of a lack of skill, carelessness, 
negligence, error in judgment, or unforeseen event in VA 
treatment.


CONCLUSION OF LAW

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for a left above the knee amputation is not established.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. 

In this case, the veteran was provided with preadjudication 
VCAA notification letters in January 2004 and April 2004.  
These letters each told the veteran what evidence was needed 
to substantiate the claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for his above the knee 
amputation of the left leg.  The veteran was also informed 
that VA would obtain service records, VA records, and records 
from other Federal agencies, and that with his authorization 
VA would obtain private medical records on his behalf or he 
could submit the records.  The April 2004 letter asked the 
veteran to send any relevant evidence in his possession.  

Neither of the VCAA notice letters contained information 
regarding the assignment of an effective date for an award of 
compensation under 38 U.S.C.A. § 1151.  However, as the 
veteran's claim is being denied and no effective date will be 
assigned, the failure to provide the veteran with this 
information cannot possibly result in any harm to his claim.  
The denial of his claim also means that a percentage rating 
will not be assigned, thus that element of Dingess notice is 
not implicated in this case.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim and in some cases obtain a medical 
opinion.  All of the relevant VA medical records have been 
obtained in this case.  In addition, all pertinent private 
medical records identified by the veteran have been obtained, 
and he has been afforded an opportunity to submit medical 
opinions in support of his claim.  

VA has obtained medical opinions regarding his claim.  As 
there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty to assist provisions of the VCAA have been met. 

Law and Regulations

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable, compensation shall be awarded 
in the same manner as if such disability were service 
connected.  The requirement to show that the proximate cause 
of the additional disability was fault on VA's part or an 
event which was not reasonably foreseeable was added by 
amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
and applies to claims for compensation under 38 U.S.C.A. § 
1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).  As the veteran 
filed his claim after October 1, 1997, the amendments to the 
law apply to his case.

While the veteran's surgery took place prior to October 1, 
1997, his claim was received after that date.

Under 38 C.F.R. § 3.358(c)(3), compensation is precluded 
where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment. Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Evidence

The veteran underwent a below the knee amputation of his left 
leg at a VA facility in August 1995 due to severe peripheral 
vascular disease.  The veteran had previously undergone a 
right below the knee amputation in 1983.  The VA hospital and 
surgical records show that he was discharged to home in 
September 1995.  

VA treatment records dated from September 1995 to March 2000 
show that the veteran was followed for his left above the 
knee amputation.  February 1996 records note that the stump 
was healing well.  

The veteran entered a VA facility for gait training in 
February 1996.  Prior to entry, the veteran was noted to have 
been ambulating with a temporary prosthesis, but had 
developed a pressure sore on his right distal tibia.  He was 
admitted to complete gait training one week after the 
development of the sore.  March 1996 progress records state 
that the veteran was experiencing excruciating pain at both 
the medial and lateral condyles of the left stump when using 
his prosthesis.  The veteran was discharged from gait 
training in March 1996.  

In July 1996, the veteran reported that both stumps were in 
good condition.  

May 1999 VA treatment records show that the veteran was seen 
for a left tibial breakdown.  The veteran had a heavy 
callous, a bony protrusion, and a prominent tibia.  It would 
ache just to stand.  The veteran used his prosthesis a few 
hours each day, but did not walk much due to the pain.  The 
veteran was given extra padding for his stump.  Subsequently, 
June 1999 records state that the stump condition was good.  

VA records from January 2000 show that the veteran had a 
history of difficulties with his left stump since the time of 
his surgery.  He had experienced recurrent ulceration on the 
stump secondary to a sharp tibial end, which the veteran 
attributed to poor beveling of the tibial cut at the time of 
the amputation.  Erythema and warmth were noted on 
examination, as well as an area of ulceration palpable over 
the distal aspect of the tibial stump.  The veteran had 
failed most management using conservative measures.  The 
examiners believed that the veteran was a candidate for a 
revision.  

VA records dated in March 2000 show that the ulcer of the 
left stump had not improved.  

Private medical records dated from March 2000 to June 2000 
note that the veteran was seen for treatment of a nonhealing 
ulceration of his left below the knee amputation site.  There 
was an area of breakdown over the tibia that had been ongoing 
for several months.  The veteran was noted to have received 
treatment from VA for this disability, but he reported that 
VA did not want to do anything until the open area granulates 
and heals, at which time they would revise the stump.  
However, he believed it was unlikely that this would occur.  
Following examination, the impression was exposed tibia 
subsequent to below the knee amputation.  The veteran was to 
be treated with antibiotics, and he was informed that there 
was a slight possibility that an eventual above the knee 
amputation would be required if there were further problems 
with healing.  

April 2000 private medical records show that the veteran 
underwent surgery for revision of the left below the knee 
amputation stump.  

Private surgical records from May 2000 note that the veteran 
had undergone revision of a below the knee amputation several 
weeks previously.  The wound had not healed well, and he now 
required an above the knee amputation.  These records show 
that an above the knee amputation was performed at that time.  

In June 2004, the RO requested a VA medical opinion regarding 
the veteran's claim.  In a July 2004 opinion, a VA physician 
stated that he had reviewed the veteran's 1995 hospital 
records and the private medical records dated from March 2000 
to June 2000.  He noted the veteran's contention was that the 
left leg amputation was at an odd angle, which caused skin 
necrosis and subsequent breakdown of the integrity of the 
left below the knee amputation requiring above the knee 
amputation.  The examiner opined that there was no direct 
connection between the ulceration and outcome from the left 
below the knee amputation in 1995 and subsequent breakdown of 
that amputation site in 2000 that resulted in the above the 
knee amputation.  He added that there was no correlation 
between the above the knee amputation and any malpractice or 
misconduct, and that there was no causal connection between 
the stated claims.  

The veteran submitted an October 2004 letter from E.J. of 
Advanced Orthopedic Services, Inc.  The letter noted that the 
veteran had required adjustment of his prostheses as a result 
of continuous pain in the anterior distal tibial part of the 
left residual limb on several occasions between December 1996 
and January 2000.  The veteran had been provided with a TEC 
liner that had optimum cushioning and protection over bony 
prominences in March 1998, but that he had continued to 
experience pain and discomfort even with this substantial 
padding.  

In a January 2005 letter, R.S., M.D., a private physician, 
stated that he had reviewed the veteran's chart specifically 
to determine when the veteran began having problems with his 
left below the knee prosthesis.  The examiner noted that the 
first amputation had been performed in August 1995.  He 
further noted eight entries in the veteran's records dated 
from August 1995 to January 2000.  These entries described 
reddening of the veteran's stump after ambulating only six 
feet, an area of pressure with minimal erythema, complaints 
of excruciating pain of the left stump, a bony protrusion 
with tenderness, and an entry stating the veteran had 
experienced difficulty with the left stump since the time of 
his surgery.  The examiner opined that there was sufficient 
evidence to suggest that there was a problem with healing of 
the below the knee stump from the time of the original 
surgery in 1995.  

The September 2006 opinion from the Veterans Health 
Administration was written by a physician who was the Section 
Chief for Vascular Surgery at a VA hospital.  The veteran's 
medical records were noted to have been reviewed, and the 
examiner included a short discussion of the veteran's 
history.  Based on the facts obtained from this history, the 
examiner opined that the August 1995 operation and the 
postoperative care "were appropriate and considered standard 
of care."  There was no incidence of carelessness, 
negligence, lack of proper skill, or error in judgment that 
directly linked the August 1995 left below the knee 
amputation with the April 2000 revision or the May 2000 left 
above the knee amputation.  

The physician further noted the February 1996 to March 1996 
VA hospital records from the veteran's gait training 
contained references indicating that the amputation had 
healed well, and that the veteran was doing well with 
ambulating and on stairs with his prosthesis.  The March 1996 
complaint of excruciating pain in both the medial and lateral 
condyles was noted.  However, the examiner stated that the 
condyles are part of the femur where the prosthesis acts as 
points of stabilization, but that this area had absolutely no 
relation to the August 1995 below the knee amputation.  

The examiner cited a study evaluating consecutive amputations 
over a seven year period which found a 30 percent wound 
complication rate with 46 percent requiring revision.  
Importantly, 12 percent of patients with a below the knee 
amputation required conversion to an above the knee 
amputation.  These conversions were not due to improper 
technique of the operation, but were the result of medical 
co-morbidities that were inherent in the population of 
patients undergoing amputation.  

Finally, the examiner opined that the likely reason for the 
veteran's stump breakdown, revision, and ultimate above the 
knee amputation was a progression of atherosclerotic disease 
with continued risk factors and smoking.  This was evidenced 
by the veteran's need for a permanent pacemaker in 2000.  The 
examiner concluded that there was no evidence the veteran's 
left above the knee amputation in 2000 was in any way 
attributable to medical-surgical negligence from the left 
below the knee amputation performed in August 1995.  

Analysis

The veteran contends that VA made mistakes during his August 
1995 surgery for a below the knee amputation of the left leg, 
and in the follow up treatment for his disability.  He states 
that a portion of the tibia protruded from the stump site, 
and that this bone prevented proper healing of the skin flap 
that was placed over the wound.  In addition, he says that 
the bone was productive of great pain when he attempted to 
use a prosthetic with his left leg, which persisted even with 
heavy padding.  

The veteran argues that the bone led to poor healing, a 
breakdown of the stump, and eventual infection.  This 
resulted in surgery for revision of the stump, followed 
shortly afterwards by another surgery and conversion to an 
above the knee amputation.  Consequently, the veteran is no 
longer able to use a prosthetic, and is now confined to a 
wheelchair.  

The veteran has not, however, submitted any evidence to show 
that the May 2000 left above the knee amputation was the 
proximate result of a lack of skill, carelessness, 
negligence, error in judgment, or unforeseen event in the 
August 1995 left below the knee amputation or subsequent VA 
treatment.

As a lay person, the veteran is not competent to express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

The veteran's VA and private medical records show that he 
experienced problems with his stump between 1995 and 2000 and 
that these problems included pain, infections and bony 
protrusion.  However, none of these records contain an 
opinion that these problems were due to lack of skill, 
carelessness, negligence, error in judgment, or unforeseen 
events related to VA treatment.  

The record includes statements from one private doctor and 
two VA doctors who reviewed the veteran's records.  The 
January 2005 letter from R.S. includes a review of the 
veteran's medical history and opines that there was 
sufficient evidence to suggest that there was a problem with 
healing of the below the knee stump from the time of the 
original surgery in 1995.  However, the fact that the veteran 
experienced difficulties following surgery is not enough to 
prevail in his claim.  His difficulties must be the result of 
lack of skill, carelessness, negligence, error in judgment, 
or unforeseen events.  The opinion from R.S. does not relate 
the veteran's problems to any of these factors.  

In contrast, the October 2004 and September 2006 statements 
from the two VA doctors both contain opinions indicating that 
the veteran was afforded the proper standard of care, and 
that there was no indication of lack of skill, carelessness, 
negligence, error in judgment, or unforeseen events.  The 
September 2006 examiner provided a detailed basis for his 
opinion.  He included an additional opinion that the 
veteran's problems were most likely due to a progression of 
his atherosclerotic disease, and cited a study which 
suggested that the veteran's problems were not unusual in 
similarly situated patients.  Therefore, as these opinions 
state that there was no lack of skill, carelessness, 
negligence, or other error on the part of the VA, and as 
there are no contrasting medical opinions, the preponderance 
of the evidence is against the claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an above the knee amputation of the 
left leg is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


